In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-18-00075-CR


                         AARON MICHAEL FRANKS, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                               On Appeal from the County Court
                                   Deaf Smith County, Texas
                  Trial Court No. 2017-0010, Honorable D.J. Wagner, Presiding

                                      August 17, 2018

                                          ORDER
                      Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Pending before this court is appellant Aaron Michael Franks’ Motion for

Reinstatement. We dismissed this appeal for want of prosecution on July 31, 2018,

because appellant failed to pay for the appellate record after the trial court found he was

not entitled to proceed without payment of costs. See TEX. R. APP. P. 37.3(b). Appellant

has now paid for the clerk’s and reporter’s records and seeks to reinstate the appeal.

Accordingly, we grant appellant’s motion, vacate the dismissal, and restore the appeal to

the court’s docket.


                                                   Per Curiam


Do not publish.